Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 1/5/2022, have been fully considered by the examiner.  The examiner notes the amendment to claim 17.  Claims 17-24 remain pending.
  
Response to Arguments
Applicant's arguments filed 1/5/2022 have been fully considered but they are not persuasive as they are directed to newly added claim requirements that are addressed herein.   
  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 20180100235 by Nogami et al. taken collectively with US Patent 6184154 by Dietze et al. taken with US Patent Application Publication 2013000848 by Wongsenakhum et al. OR US Patent 6596086 by Honma et al. alone or further with US Patent Application Publication 20130025538 by Collins et al.

a raised annular rim configured on the outer edge of the pedestal top surface and configured to block lateral movement of the wafer that is resting on the pedestal, the raised annular rim having a mesa surface rising above the pedestal top surface, the raised annular rim and pedestal top surface forming a pocket configured to receive the wafer (see Figure 1A-1C, Figure 3A and 3B) and accompanying text.
a beveled surface extending from an inner diameter of the raised annular rim to an outer diameter of the pocket on the pedestal top surface, wherein the beveled surface rises uniformly from the pedestal top surface to the mesa surface of the raised annular rim at an angle taken and is angled with respect to the pedestal top surface at an angle between 45 and 90 degrees (see Figure 3B, 6B and accompanying text, wherein 6B is approximately 90o and 0064 discloses angle of 3B within the range as claimed).  At the very least, the angle is taught as a design choice (via various embodiments) and would have been obvious to select the desired angle.
Nogami discloses the pedestal top surface is substantially flat across a diameter of the pedestal top surface defined by the inner diameter of the raised annular rim, including a a recess in the pedestal top surface centered about the central axis, the recess having a recess top surface; and a lift pad configured to support the wafer, wherein the recess is configured to receive the lift pad when the lift pad is resting on the recess top surface;

Nogami discloses the a pedestal top surface for use in epitaxial growth, and discloses embodiments that include the wafer supported above the pedestal top surface; however, fails to disclose the pedestal top surface having a plurality of wafer supports configured to support a wafer at a wafer support level above the pedestal top surface as claimed.  However, Dietze, also teaching a wafer support for epitaxial growth discloses using pins extending above the pedestal top surface to support the wafer slightly above the susceptor (Figure 2, Column 6, lines 44-65).  Therefore, taking the references collectively modification of Nogami to use the support pins would have been obvious as predictable (i.e. support slightly above the pedestal top surface).
The combination of Nogami with Dietz discloses a recess for the wafer to rest therein and discloses a raised annular rim with a mesa surface and a beveled surface as specifically discussed above and Nogami disclose the beveled surface extends from inner diameter of pedestal uniformly to outer diameter of the pocket; however, fails to disclose the beveled surface rises uniformly from the pedestal top surface to the mesa surface that extends from the outer diameter of the pocket to the outer edge of pedestal. 
However, Wongsenakhum discloses a raised annular rim similar to that of Nagomi (compare Figure 1A of Nagomi with Figure 4 of Wongsenkhum) where both references discloses an initial vertical portion, a beveled portion at an angle, and a mesa surface that extends from 
Alternatively, the examiner cites here Homna which discloses the beveled surface is from the pedestal top surface to the mesa surface that extends from the outer diameter of the pocket to the outer edge of pedestal (See Figure 1).  Homna discloses the beveled surface is approximately 90o from the top surface of the pedestal to form the pocket.  Therefore taking the references collectively and all that is known to one of ordinary skill in the art at the time of the invention it would have been obvious to have modified Nogami with the annular rim as outlined by Homna as such is taught by Homna as a known and suitable pocket formation for the holding of a wafer during processing and thus predictable results would follow.  A predictable use of prior art elements according to their established functions to achieve a KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).  Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.  Here, the vertical arrangement of Homna is close to the range of “less than 90” and therefore would reasonably be expected to have the same results.  A prima facie case of obviousness exists where the claimed ranges and prior art do not overlap but are close enough that one in ordinary skill in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 f.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.  
As for the requirement of “configured to contact a wafer circumference at a wafer edge of the wafer;” this requirement is intended use of the claimed structure, i.e. the claimed apparatus does not require a wafer of particular size or shape and therefore this requirement is intended use of the claimed apparatus.  Assembly as claimed is not limited to the wafer or size thereof, but selection of a wafer is intended use of the claimed assembly and therefore the claimed apparatus can be utilized with a wafer that will provide the claimed dimensions. In other words, as outlined above, because the assembly can be used with various wafers of various sizes and thicknesses, the examiner maintains that the prior art can be utilized with a wafer that meets the claimed requirements, that is rests on the beveled surface.   While Homna and Wongsenkhum do not explicitly disclose that the wafer rests against the beveled surface, the examiner notes that they are capable of being configured to contact a wafer circumference 
Nogami discloses the assembly is disclosed as being configured to contact a wafer circumference at a wafer edge as claimed (see Figure 1A-C).   Therefore, at the very least, the beveled surface being continuous from the pocket top surface to the mesa surface such that it can be configured to have a wafer rest thereon would have been an obvious matter of design choice, since such a modification would have involved a mere change in the size/shape of a component.  A change of size is generally recognized as being within the ordinary level of skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Finally, while the examiner maintains the positions as set forth above, for the sake of compact prosecution, the examiner cites here new reference Collins which discloses deposition assembly with a beveled surface extending from an inner diameter to an out diameter of a pocket and configured to contact a wafer circumference at a wafer edge as claimed, wherein the beveled surface rises uniformly from the inner surface to the mesa surface at a angle as claimed and therefore modification of the collective prior art to configure the beveled surface to be configured to contact a wafer circumference at the wafer edge would have been obvious as predictable apparatus for wafer processing.
Claim 18:  Homna discloses beveled surface is approximately 90o from the top surface.  Wongsenkhum discloses angle of approximately 90o (0048) and therefore using this beveled surface angle would have been obvious as predictable.
Claim 19-20:  Prior art fails to disclose the wafer support level ranges or the inner diameter of the raised rim; however, the Dietz reference is concerned with wafer processing and adjusting the gap to be slightly above the pedestal Column 6, lines 44-65) and therefore In re Rose, 105 USPQ 237 (CCPA 1955).  
Claim 21:  Nogami discloses what can reasonably be considered a lift pin assembly as claimed (see 44 at figure 1A-1C), wherein the shafts are within the pedestal (see Figure 1C, 2B).  
Claim 22:  Nogami discloses the outer rim comprises SiC (0042).
Claims 23-24: the claim dimensions are dimensioned relative to using a wafer of any dimensions (assembly as claimed is not limited to the wafer, but the wafer is intended use of the claimed assembly) and therefore the claimed apparatus can be utilized with a wafer that will provide the claimed dimensions. In other words, as outlined above, the assembly as claimed is not limited to use with a wafer of any dimensions and therefore because the assembly can be used with various wafers of various sizes and thicknesses, the examiner maintains that the prior art can be utilized with a wafer that meets the claimed requirements.

Conclusion
Examiner cites here US Patent Application Publication 20170287770 BY Gangakhedkar et al. which illustrates the lift pad pocket that reads on the recess configuration as claimed (see Figures 14A-14C) and discloses the use of a beveled surface from the pedestal top surface to the mesa surface that extends to the outer edge of pedestal (see Figure 22, 0087) and using an angle as claimed to provide ascertainable benefits.
Other references cited on the PTO 892 discloses the raised annular rim that includes a beveled surface (90o/vertical) from the pedestal top surface to the mesa surface that extends from the outer diameter of the pocket to the outer diameter of the pedestal. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P TUROCY/             Primary Examiner, Art Unit 1718